Citation Nr: 1758010	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-44 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to January 1966, and from April 1968 to April 1971, to include service in the Republic of Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and Louisville, Kentucky respectively.  Jurisdiction resides with the RO in Louisville, Kentucky.

In September 2011 the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the electronic claims file.  This matter was remanded by the Board in January 2012, October 2014, April 2016, and April 2017 and has since been returned for further appellate review. 

FINDING OF FACT

Squamous cell carcinoma of the right tonsil may not be presumed to be related to service and has not otherwise been shown to be etiologically related to the Veteran's period of active service, including in-service exposure to herbicides.

CONCLUSION OF LAW

The criteria for service connection for residuals of squamous cell carcinoma of the right tonsil are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated January 2009 and September 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records are associated with the claims file.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2011.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board first remanded this claim in January 2012 to secure a VA examination an opinion on whether the Veteran's squamous cell carcinoma was etiologically related to service, including exposure to Agent Orange.  The Board remanded the matter again in October 2014, April 2016, and April 2017 to obtain outstanding treatment records and to secure an adequate examination and opinion.  Outstanding treatment records were received, with the exception of a 2011 VA examination report previously identified by the Veteran.  In the October 2014 Remand, a request was made to obtain the report of a 2011 VA throat examination.  Review of the claims file shows that the Appeals Management Center made several attempts to obtain a copy of this examination from the appropriate medical facility, but received negative responses.  The Veteran was notified of the unavailability of the record, and told he could submit the examination himself.  To date he has not submitted a copy of the report.  The Board finds that there has been substantial compliance with the remand directive to secure the 2011 VA examination report and further effort would be futile.  

The Veteran also underwent the requested VA examination in 2016 with an addendum opinion provided in 2017.  In particular, the examiner was instructed that a negative etiology opinion could not be based on the lack of evidence alone.  Previously, the examiner had opined that the Veteran's throat cancer was unrelated to his period of service as there was insufficient medical evidence to support a link between the Veteran's type of cancer and Agent Orange.  In the 2017 addendum, the examiner again opined that the Veteran's throat cancer was unrelated to his period of service, including exposure to Agent Orange.  Additional reasoning supportive of this conclusion was provided.  The Board finds that the 2017 addendum is adequate to decide the case.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including malignant tumors may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran exposed to herbicide agents may also be entitled to presumptive service connection for certain enumerated diseases.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C. § 1113 (2012) and 38 C.F.R. § 3.307 (d) (2017) are also satisfied. 38 C.F.R. § 3.309 (e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(ii).  Veterans exposed to herbicide agents are also not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability that is not included on the presumptive list of associated diseases at 38 C.F.R. § 3.309(e).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs show that in July 1975 he complained of a sore throat, and the impression was "pus on tonsils."  In January 1969, the Veteran again complained of a sore throat and cough.  He also felt weak and dizzy with nausea.  The impression was an upper respiratory infection.  The Veteran's separation examination showed normal clinical findings for the mouth and throat.

Private treatment records from Clarian Health University Hospital and Indiana University Medical Group document that in 2005 the Veteran presented with left neck swelling and was found to have a mass in his left neck that was biopsied and proved to be non-malignant.  November 2005 CT scan of the head and neck showed no abnormal lymphadenopathy.  A May 2006 private record summarized that in the course of work up, he was found to have a mass in the right tonsil.  It was noted the Veteran began smoking again.  The Veteran underwent laryngoscopy and biopsy by resection of the right tonsil.  The pathology showed squamous cell carcinoma, and the neoplasm was close to the deep margin but the deep and lateral margin were free of neoplasms.  The assessment was T1 squamous cell carcinoma of the right tonsil.  The Veteran continued radiation therapy for several months until May 2006 when there was no evidence of disease on clinical exam.

An October 2007 VA treatment record documented that the Veteran was referred for follow-up of throat cancer.  He reported that the year prior he developed a lump on the left side of his neck and had his right tonsil removed due to cancer.  On examination, there was vague fullness in the right upper neck but no discreet mass.  March 2008 VA treatment records reported the Veteran had a prior medical history significant for laryngeal cancer and throat cancer. 

April 2009 VA treatment records document that a left submandibular mass had been incidentally discovered, but prior CT scans were negative.  The Veteran's problem list included "malignant neoplasm of pharynx unspecified."  

In May 2009 the Veteran submitted a print out of an online forum from Cancer Survivor Network where various individuals were discussing throat cancer and its potential relation to exposure to Agent Orange.

In November 2009 the Veteran reported feeling as though there was a piece of meat stuck in his throat.  Examination showed a 3 centimeter left level II lipoma, but no other mass.  The assessment was left neck lipoma.

An August 2010 VA treatment record documented the Veteran had a long history of dysphagia and globous sensation, now with increasing throat pain.  He continued to smoke.  The level 2 lipoma of the left neck was unchanged from his prior CT scan.  The complaints were assessed as likely related to post radiation sequelae and the Veteran was referred for a laryngoscopy.  

The December 2010 laryngoscopy findings showed a normal larynx, normal tonsillar fossa, and no lesions seen in esophagus.  The Veteran also underwent esophageal dilation and reported feeling at least 80 percent better afterward.

In July 2016, the Veteran underwent another VA examination.  The examiner interviewed the Veteran and conducted an in-person examination.  The examiner opined that the Veteran's squamous cell carcinoma of the throat was not a respiratory cancer because it was located on the right tonsil within the oropharynx that was anatomically located outside the defined regions considered for respiratory cancers.  Rather, the oropharynx was considered to be part of the upper digestive track and not a location for respiratory cancer.  The examiner explained that references to laryngeal cancers were clearly and unmistakably erroneous.  
In a July 2017 addendum opinion, the same VA examiner opined that the Veteran's squamous cell carcinoma of the right tonsil was not caused or aggravated by his military service, to include exposure to herbicides.  Rather, the examiner opined that the Veteran's throat cancer was more likely associated with his history of tobacco and alcohol use, and probable prior exposure to human papilloma virus.  The examiner noted that the Veteran had a significant 42 year tobacco smoking history.  The examiner also explained that medical experts believed that virtually all sexually active adults have been exposed to human papilloma virus.  The examiner, citing to a 2012 Veterans and Agent Orange Update, explained there was insufficient evidence to make a determination whether herbicide exposure on active duty caused or aggravated the Veteran's tonsil cancer condition.  Regarding the Veteran's in-service throat symptoms and testimony suggesting continuity of throat symptoms since, the examiner explained that the Veteran was not shown to have tonsil cancer in service, rather the in-service throat symptoms were more than likely related to self-limiting common infections not shown to persist after release from active duty.  The examiner noted that the Veteran's separation examination was silent for a throat condition, and other medical records did not show throat symptoms until 2005.  Further, the examiner noted that, while the Veteran was noted to have occasional swelling in the cervical region on active duty, there was no continuity of the medical record to support the historical finding that the swelling persisted or was associated with the cancer diagnosis.  Rather, right tonsil cancer was shown not to be associated with adenopathy, and he had a lipoma on the left of his neck that was not related to the right tonsil cancer condition.

Based on the foregoing evidence, the Board finds entitlement to service connection for squamous cell carcinoma of the right tonsil is not warranted on either a presumptive or a direct basis.  First, the 2016 VA examination report adequately clarified that the Veteran's throat cancer was not a respiratory cancer.  Thus, the presumptive provisions at 38 C.F.R. § 3.307 and 3.309 for herbicide exposed Veteran's do not apply.  The evidence likewise does not establish that a malignant tumor had its onset in service or within the presumptive period, and the evidence does not show continuity of symptoms related to a malignant tumor since service.  Regarding the Veteran's in-service symptoms and testimony tending to demonstrate continuity of symptoms after service, the Board places greater weight on the objective medical evidence and findings of the 2016 and 2017 VA examiner.  Specifically, the examiner explained that the left sided swelling was not associated with squamous cell carcinoma and was instead a lipoma, and that squamous cell carcinoma was not associated with adenopathy.  The Veteran's in-service symptoms were more than likely related to temporary infection.  In sum, the most probative evidence of record demonstrates that squamous cell carcinoma did not have its onset in service or within the presumptive period thus service connection for a chronic disease under  38 C.F.R. § 3.307 and 3.309 is also not warranted.  

Second, service connection is also not warranted on a direct basis.  The medical evidence of record does not show that the squamous cell carcinoma of the Veteran's right tonsil is otherwise etiologically related to service, to include exposure to herbicides.  In the addendum opinion, the examiner explained that there was insufficient medical evidence available to attribute the diagnosed squamous cell carcinoma with exposure to Agent Orange and that, rather, the examiner opined the Veteran's cancer was more than likely related to other factors such as a significant tobacco history.  The Veteran has not submitted any competent medical evidence to show an etiological relationship between his type of cancer and exposure to herbicides in service.  While the Veteran was claimed his squamous cell carcinoma is related to such exposure, there is nothing to indicate that as a lay person he has the medical expertise to render such an etiological opinion.  

Similarly, the May 2009 online statements from other lay persons on the Cancer Survivor Network are insufficient to establish a nexus in this case for the same reason.  While the examiner reported that the medical evidence was inconclusive regarding whether there was an etiological relationship between the Veteran's squamous cell carcinoma and exposure to herbicides, the Board does not find that additional remand is required to obtain a more conclusive opinion.  See Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (the Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative.").  Instead, the Board finds the examiner adequately attributed the Veteran's squamous cell carcinoma to other causes.  There is no medical opinion to the contrary.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved and the claim must be denied.
ORDER

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to in-service exposure to herbicides, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


